Exhibit 10.1

 

Fusionsvertrag | Merger Agreement

(der Fusionsvertrag | the Merger Agreement)

 

vom 8. Dezember 2014 | dated as of December 8, 2014

 

zwischen | among

 

A-FW International Investments GmbH, c/o Foster Wheeler AG, Lindenstrasse 10,
6340 Baar, Schweiz | Switzerland

 

(die Übernehmende Gesellschaft)

(the Receiving Company)

 

und | and

 

Foster Wheeler AG, Lindenstrasse 10, 6340 Baar, Schweiz | Switzerland

 

(die Übertragende Gesellschaft)

(the Transferring Company)

 

sowie | as well as

 

AMEC International Investments B.V., Meander 251, 6825 MC Arnheim, Niederlande |
The Netherlands

 

(Amec International)

 

(Amec International zusammen mit der Übernehmenden Gesellschaft und der
Übertragenden

Gesellschaft, die Parteien, und jede eine Partei)

(Amec International, the Receiving Company and the Transferring Company
hereinafter

collectively referred to as, the Parties, and each, a Party)

 

--------------------------------------------------------------------------------


 

Inhaltsverzeichnis | Table of Content

 

1.

Fusion, Abfindung, Rechte und Pflichten | Merger, Compensation, Rights and
Obligations

4

1.1

Fusion | Merger

4

1.2

Abfindung | Compensation

5

1.3

Dividendenberechtigung | Entitlement to Dividends

7

1.4

Andere mit Amec Foster Wheeler Aktien und Amec Foster Wheeler ADS verbundene
Rechte und Pflichten | Other Rights and Obligations Associated with Amec Foster
Wheeler Shares and Amec Foster Wheeler ADSs

7

1.5

Keine Besonderen Vorteile | No Special Benefits

8

1.6

Keine Gesellschafter mit Unbeschränkter Haftung | No Shareholders or
Quotaholders with Unlimited Liability

8

1.7

Keine Sonderrechte, Anteile ohne Stimmrecht, Genussscheine | No Special Rights,
Equity Interests without Voting Rights, Profit-Sharing Certificates

8

 

 

 

2.

Zustimmungen | Approvals

9

2.1

Geschäftsführung der Übernehmenden Gesellschaft | Management Board of Receiving
Company

9

2.2

Verwaltungsrat der Übertragenden Gesellschaft | Board of Directors of
Transferring Company

9

2.3

Management Board der Amec International | Management Board of Amec International

9

2.4

Zustimmung der Gesellschafterin der Übernehmenden Gesellschaft | Approval by
Quotaholder of Receiving Company

9

2.5

Zustimmung der Generalversammlung der Übertragenden Gesellschaft | Approval by
Shareholders’ Meeting of Transferring Company

9

2.6

Gesellschafterversammlung der Amec Gesellschaften | Shareholders’ or
Quotaholders’ Meeting of Amec Companies

10

 

 

 

3.

Durchführung der Fusion | Implementation of Merger

10

3.1

Technische Abwicklung der Ausrichtung der Abfindung | Technical Execution of
Payment of Compensation

10

3.2

Eintragung in Aktionärsregister von Amec Foster Wheeler plc, Übertragungs- und
Eintragungsbeschränkungen | Registration in Shareholders’ Register of Amec
Foster Wheeler plc, Transfer and Registration Restrictions

11

 

 

 

4.

Information, Konsultation, Einsichtsrecht | Information,
Consultation, Inspection Right

12

 

 

 

5.

Statuten und Organisation der Übernehmenden Gesellschaft nach Vollzug | Articles
of Association and Governance of Receiving Company after Completion

12

 

 

 

6.

Anmeldung an Handelsregisterämter | Filing with Commercial Registers

12

 

 

 

7.

Allgemeine Bestimmungen | General Provisions

12

7.1

Informationspflicht | Information Duty

12

7.2

Mitteilungen | Notices

13

7.3

Keine Abtretung | No Assignment

13

7.4

Änderungen und Verzichte | Amendments and Waivers

14

7.5

Kosten und Steuern | Costs and Taxes

14

7.6

Teilungültigkeit

14

7.7

Anhänge | Annexes

14

7.8

Sprache | Language

15

7.9

Anwendbares Recht und Gerichtsstand | Governing Law and Jurisdiction

15

 

2

--------------------------------------------------------------------------------


 

Präambel | Recitals

 

A.                                    A-FW International Investments GmbH
(Firmennummer CHE-243.038.710), die Übernehmende Gesellschaft mit Sitz in Baar,
Schweiz, eine Gesellschaft mit beschränkter Haftung nach schweizerischem Recht,
beabsichtigt, Foster Wheeler AG (Firmennummer CHE-114.603.783), die Übertragende
Gesellschaft mit Sitz in Baar, Schweiz, eine Aktiengesellschaft nach
schweizerischem Recht, auf dem Weg der Absorptionsfusion zu übernehmen.

 

A-FW International Investments GmbH (identification no. CHE-243.038.710), the
Receiving Company having its registered office in Baar, Switzerland, a limited
liability company pursuant to Swiss law, intends to absorb Foster Wheeler AG
(identification no. CHE-114.603.783), the Transferring Company having its
registered office in Baar, Switzerland, a corporation pursuant to Swiss law, by
way of merger.

 

B.                                    Das im Handelsregister eingetragene
Aktienkapital der Übertragenden Gesellschaft beträgt CHF 316’928’700, bestehend
aus 105’642’900 voll liberierten Namenaktien mit einem Nennwert von je CHF 3.
Das insgesamt ausgegebene Aktienkapital der Übertragenden Gesellschaft beträgt
CHF 320’155’473, bestehend aus 106’718’491 voll liberierten Namenaktien mit
einem Nennwert von je CHF 3. Das Stammkapital der Übernehmenden Gesellschaft
beträgt CHF 20’000, bestehend aus 200 voll liberierten Stammanteilen mit einem
Nennwert von je CHF 100.

 

The share capital of the Transferring Company registered in the Commercial
Register amounts to CHF 316,928,700, divided into 105,642,900 fully paid
registered shares with a nominal value of CHF 3 each. The total issued share
capital of the Transferring Company amounts to CHF 320,155,473, divided into
106,718,491 fully paid registered shares with a nominal value of CHF 3. The
quota capital of the Receiving Company amounts to CHF 20,000, divided into 200
fully paid quotas with a nominal value of CHF 100 each.

 

C.                                    AMEC International Investments B.V.
(Firmennummer 60438843), eine Gesellschaft mit beschränkter Haftung nach
niederländischem Recht (besloten vennootschap met beperkte aansprakelijkheid)
mit Sitz in Arnheim, Niederlande, hält sämtliche Stammanteile und damit 100% des
Stammkapitals der Übernehmenden Gesellschaft sowie 95’395’711 Namenaktien und
damit circa 95.275% des ausstehenden Aktienkapitals der Übertragenden
Gesellschaft.

 

AMEC International Investments B.V. (identification no. 60438843), a limited
liability company pursuant to Dutch law (besloten vennootschap met beperkte
aansprakelijkheid) having its registered office in Arnhem, The Netherlands,
holds all quotas and thus 100% of the quota capital of the Receiving Company as
well as 95,395,711 registered shares and thus circa 95.275% of the outstanding
share capital of the Transferring Company.

 

D.                                    Amec Foster Wheeler plc (Firmennummer
1675285), eine Aktiengesellschaft nach dem Recht von England und Wales mit Sitz
in Knutsford, deren Stammaktien an der London Stock Exchange und deren American
Depositary Shares an der New York Stock Exchange kotiert sind, hält sämtliche
Anteile der Amec International.

 

Amec Foster Wheeler plc (identification no. 1675285), a public limited company
pursuant to the laws of England and Wales having its registered office in
Knutsford, whose ordinary shares are listed on the London Stock Exchange and
whose American depositary shares are listed on the New York Stock Exchange,
holds all shares of Amec International.

 

3

--------------------------------------------------------------------------------


 

Gestützt darauf vereinbaren die Parteien was folgt:

 

Now, therefore, the Parties agree as follows:

 

1.                                      Fusion, Abfindung, Rechte und Pflichten
| Merger, Compensation, Rights and Obligations

 

1.1                               Fusion | Merger

 

Die Übernehmende Gesellschaft und die Übertragende Gesellschaft vereinbaren
hiermit ihre Fusion im Sinne von Art. 3 Abs. 1 lit. a des Bundesgesetzes über
Fusion, Spaltung, Umwandlung und Vermögensübertragung (das FusG), wobei
sämtliche Aktiven und Verbindlichkeiten der Übertragenden Gesellschaft mit der
Rechtswirksamkeit der Fusion, d.h. mit der Eintragung der Fusion in das
Handelsregister, kraft Universalsukzession (von Gesetzes wegen) auf die
Übernehmende Gesellschaft übergehen und die Übertragende Gesellschaft ohne
Liquidation aufgelöst und im Handelsregister gelöscht wird.

 

The Receiving Company and the Transferring Company herewith agree to merge
pursuant to art. 3 para. 1 subpara. a. of the Swiss Federal Act on Merger,
Demerger, Conversion and Transfer of Assets and Liabilities (Merger Act). All
assets and liabilities of the Transferring Company are being transferred to the
Receiving Company by operation of law as of the merger becoming effective,
i.e. with effect from the registration of the merger in the Commercial Register,
and the Transferring Company will be dissolved without liquidation and deleted
from the Commercial Register.

 

Die Übernehmende Gesellschaft wird die Aktiven und Verbindlichkeiten der
Übertragenden Gesellschaft gemäss beigefügter geprüfter Fusionsbilanz der
Übertragenden Gesellschaft per 30. September 2014 (Anhang 1.1), die Aktiven von
gesamthaft CHF 2’962’334’658 und Verbindlichkeiten von gesamthaft
CHF 814’727’632 und damit einen Aktivenüberschuss von CHF 2’147’607’026
ausweist, zum Buchwert in ihre Bilanz aufnehmen. Im Verhältnis zwischen den
Parteien erfolgt die Fusion rückwirkend per 1. Oktober 2014. Die nach dem
30. September 2014 vorgenommenen Handlungen der Übertragenden Gesellschaft
gelten als für Rechnung der Übernehmenden Gesellschaft vorgenommen. Die
Übernehmende Gesellschaft akzeptiert sämtliche nach dem 30. September 2014
eingetretenen Veränderungen von Aktiven und Verbindlichkeiten gegenüber der
Fusionsbilanz.

 

The assets and liabilities of the Transferring Company are being transferred to
the Receiving Company at book value based on the attached audited merger balance
sheet of the Transferring Company as of September 30, 2014 (Annex 1.1), which
shows assets in the aggregate amount of CHF 2,962,334,658 and liabilities in the
aggregate amount of CHF 814,727,632, and thus an asset surplus of
CHF 2,147,607,026. As among the Parties, the merger shall have retroactive
effect as of October 1, 2014. All actions of the Transferring Company taken
after September 30, 2014, shall be deemed to have been taken for the account of
the Receiving Company. The Receiving Company accepts all changes to assets and
liabilities as compared to the merger balance sheet which have occurred after
September 30, 2014.

 

Die Parteien und Amec Foster Wheeler plc haben einen gemeinsamen Fusionsbericht
erstellt und werden diesen zur Einsicht auflegen. Sie haben Ernst & Young AG,
Zürich, gemeinsam beauftragt, die Fusion gemäss Art. 15 FusG zu prüfen.

 

The Parties and Amec Foster Wheeler plc have jointly prepared a merger report
and will submit such report for inspection. They have jointly mandated Ernst &
Young AG, Zurich, to examine the merger pursuant to art. 15 Merger Act.

 

4

--------------------------------------------------------------------------------


 

1.2                               Abfindung | Compensation

 

Die Parteien vereinbaren hiermit, dass jedem Aktionär der Übertragenden
Gesellschaft, mit Ausnahme von Amec International und der Übertragenden
Gesellschaft für von ihr gehaltene eigene Aktien, anstelle von Anteilen an der
Übernehmenden Gesellschaft eine Abfindung im Sinne von Art. 8 Abs. 2 FusG
ausgerichtet wird.

 

The Parties herewith agree that each shareholder of the Transferring Company,
except for Amec International and the Transferring Company for treasury shares
held by it, shall receive compensation pursuant to art. 8 para. 2 Merger Act in
lieu of quotas of the Receiving Company.

 

Die Abfindung (die Abfindung) besteht pro Namenaktie der Übertragenden
Gesellschaft aus (i) entweder (a) 0.8998 Stammaktien (ordinary shares) (in
zertifizierter Form) von Amec Foster Wheeler plc mit einem Nennwert von je GBP
0.50 (Kotierung an der London Stock Exchange; Tickersymbol: AMFW) (je eine Amec
Foster Wheeler Aktie) für Aktionäre der Übertragenden Gesellschaft, deren
Adresse gemäss den Büchern und Unterlagen der Übertragenden Gesellschaft
ausserhalb der Vereinigten Staaten von Amerika liegt, oder (b) 0.8998 American
Depositary Shares (in der Form von Bucheffekten) von Amec Foster Wheeler plc
(Kotierung an der New York Stock Exchange; Tickersymbol: AMFW) (je eine Amec
Foster Wheeler ADS; wobei jede Amec Foster Wheeler ADS eine (1) Amec Foster
Wheeler Aktie repräsentiert) für Aktionäre der Übertragenden Gesellschaft, deren
Adresse gemäss den Büchern und Unterlagen der Übertragenden Gesellschaft in den
Vereinigten Staaten von Amerika liegt (in beiderlei Form, die Aktienabfindung)
sowie (ii) USD 16 (die Barabfindung). Der jedem Aktionär der Übertragenden
Gesellschaft zukommende Barteil der Abfindung wird pro diesem Aktionär
zukommende Amec Foster Wheeler Aktie oder Amec Foster Wheeler ADS um denjenigen
Betrag erhöht, welcher der von Amec Foster Wheeler plc am 7. August 2014
angekündigten Bardividende von GBP 0.148 (die Bardividende) entspricht,
umgerechnet in USD auf Basis der von der Europäischen Zentralbank am 5. Januar
2015 oder, falls die Bardividende an einem anderen Datum ausbezahlt wird, an
diesem anderen Datum publizierten Referenzkurse (der Dividendenbetrag).

 

The compensation (the Compensation) shall consist of (i) either (a) in respect
of shareholders of the Transferring Company whose addresses on the books and
records of the Transferring Company are outside the United States of America,
0.8998 ordinary shares (in certificated form) of Amec Foster Wheeler plc with a
nominal value of GBP 0.50 each (listed on the London Stock Exchange, ticker
symbol: AMFW) (each, an Amec Foster Wheeler Share) or, (b) in respect of
shareholders of the Transferring Company whose addresses in the books and
records of the Transferring Company are in the United States of America, 0.8998
American Depositary Shares of Amec Foster Wheeler plc (in book entry form)
(listed on the New York Stock Exchange, ticker symbol: AMFW) (each an Amec
Foster Wheeler ADS; with each Amec Foster Wheeler ADS representing one (1) Amec
Foster Wheeler Share) (whether in the form of Amec Foster Wheeler Shares or Amec
Foster Wheeler ADSs, the Share Consideration); and (ii) USD 16 (the Cash
Consideration) for each registered share of the Transferring Company. The cash
portion of the compensation that each shareholder of the Transferring Company
receives will be increased by an amount corresponding to the cash dividend of
GBP 0.148 announced by Amec Foster Wheeler plc on August 7, 2014 (the Cash
Dividend), as converted into USD based on the reference rates published by the
European Central Bank on January 5, 2015, or, if the Cash Dividend is paid on
another date, on such other date, for each Amec Foster Wheeler Share or Amec
Foster Wheeler ADS such shareholder receives (the Dividend Amount).

 

Es werden im Rahmen der Aktienabfindung nur ganze Amec Foster Wheeler Aktien
oder ganze Amec Foster Wheeler ADS übertragen. Wenn Aktionäre der Übertragenden
Gesellschaft aufgrund des Umtauschverhältnisses einen Anspruch auf einen
Bruchteil einer Amec Foster Wheeler Aktie oder einer Amec Foster Wheeler ADS
haben, wird dieser Bruchteil in bar abgegolten. Diese Barabgeltung (der
Spitzenausgleich) wird basierend auf einem Wert pro Amec Foster Wheeler

 

5

--------------------------------------------------------------------------------


 

Aktie oder Amec Foster Wheeler ADS berechnet, der dem Aktienkurs der Amec Foster
Wheeler Aktien an der London Stock Exchange bei Handelsschluss am Tag der
Eintragung der Fusion in das Handelsregister entspricht, umgerechnet in USD auf
Basis der von der Europäischen Zentralbank an diesem Tag publizierten
Referenzkurse, und wird in USD zusammen mit der Barabfindung ausbezahlt.

 

The Share Consideration shall not include any fractions of Amec Foster Wheeler
Shares or of Amec Foster Wheeler ADSs. If, based on the exchange ratio,
shareholders of the Transferring Company are entitled to a fraction of an Amec
Foster Wheeler Share or an Amec Foster Wheeler ADS, such fraction shall be
compensated in cash. Such cash compensation (the Compensation for Fractions)
shall be calculated based on a value per Amec Foster Wheeler Share or Amec
Foster Wheeler ADS corresponding to the share price of the Amec Foster Wheeler
Shares at the London Stock Exchange at the close of trading on the day of
registration of the merger in the Commercial Register, converted into USD based
on the reference rates published by the European Central Bank on such day, and
shall be paid out in USD together with the Cash Consideration.

 

Die Abfindung gemäss diesem Artikel 1.2 wurde von den Parteien festgelegt.
Angaben zur Bewertung werden im gemeinsamen Fusionsbericht gemacht.

 

The Compensation pursuant to this Section 1.2 was determined by the Parties.
Information regarding the valuation is contained in the jointly prepared merger
report.

 

Amec International verpflichtet sich, sämtlichen Aktionären der Übertragenden
Gesellschaft, mit Ausnahme von Amec International und der Übertragenden
Gesellschaft für von ihr gehaltene eigene Aktien, die Abfindung gemäss diesem
Artikel 1.2 (unter Einschluss des Dividendenbetrags und eines allfälligen
Spitzenausgleichs) zu bezahlen, als Entschädigung für das Erlöschen ihrer
Namenaktien und der damit zusammenhängenden Rechte der Übertragenden
Gesellschaft mit der Wirksamkeit der Fusion. Amec International und die
Übertragende Gesellschaft erhalten für die von ihnen gehaltenen Namenaktien der
Übertragenden Gesellschaft im Rahmen der Fusion keine Gegenleistung; ihre
Namenaktien der Übertragenden Gesellschaft und die damit zusammenhängenden
Rechte erlöschen mit der Wirksamkeit der Fusion.

 

Amec International undertakes to pay the Compensation pursuant to this
Section 1.2 (including the Dividend Amount and the Compensation for Fractions,
if any) to all shareholders of the Transferring Company, except for Amec
International and the Transferring Company for treasury shares held by it, as
consideration for the extinction of their registered shares in the Transferring
Company and of the rights associated therewith at the time the merger becomes
effective. Amec International and the Transferring Company shall not receive any
consideration in connection with the merger for the registered shares of the
Transferring Company held by them; the registered shares of the Transferring
Company held by them and the rights associated therewith will be extinguished at
the time the merger becomes effective.

 

Aufgrund einer vertraglichen Vereinbarung zwischen Amec Foster Wheeler plc und
Amec International wird Amec Foster Wheeler plc den berechtigten Aktionären der
Übertragenden Gesellschaft die Barabfindung (unter Einschluss des
Dividendenbetrags), die Aktienabfindung sowie einen allfälligen Spitzenausgleich
auf Rechnung von Amec International ausrichten. Die Aktionäre von Amec Foster
Wheeler plc haben die Ausgabe einer genügenden Anzahl an Amec Foster Wheeler
Aktien genehmigt, die für die Aktienabfindung benötigt wird und Amec Foster
Wheeler plc hat Zugang zu genügend Mitteln, um die Barabfindung (unter
Einschluss des Dividendenbetrags) sowie einen allfälligen Spitzenausgleich
auszurichten.

 

Based on a contractual arrangement between Amec Foster Wheeler plc and Amec
International, Amec Foster Wheeler plc will pay the Cash Consideration
(including the Dividend Amount) and the Compensation for Fractions (if any) and
procure the delivery of the Share Consideration to the entitled

 

6

--------------------------------------------------------------------------------


 

shareholders of the Transferring Company on behalf of Amec International. The
shareholders of Amec Foster Wheeler plc have authorised the issue of a
sufficient number of Amec Foster Wheeler Shares needed to satisfy the Share
Consideration and sufficient funds are available to Amec Foster Wheeler plc to
pay the Cash Consideration (including the Dividend Amount) and the Compensation
for Fractions (if any).

 

1.3                               Dividendenberechtigung | Entitlement to
Dividends

 

Die Aktionäre der Übertragenden Gesellschaft sind (i) in Bezug auf die Amec
Foster Wheeler Aktien ab dem Datum ihres Eintrags in das Aktionärsregister von
Amec Foster Wheeler plc und (ii) in Bezug auf die Amec Foster Wheeler ADS ab dem
Datum ihres Eintrags in das Register von ADS Inhabern von Amec Foster
Wheeler plc dividendenberechtigt. Als Entschädigung für die Bardividende wird
der jedem Aktionär der Übertragenden Gesellschaft zukommende Barteil der
Abfindung um den Dividendenbetrag erhöht (vgl. Artikel 1.2).

 

The shareholders of the Transferring Company are entitled to dividends in
relation to: (i) the Amec Foster Wheeler Shares from the date they are
registered in the register of shareholders of Amec Foster Wheeler plc; and
(ii) the Amec Foster Wheeler ADSs from the date they are registered in the
register of ADS holders of Amec Foster Wheeler plc. As a compensation for the
Cash Dividend, the cash portion of the compensation that each shareholder of the
Transferring Company receives will be increased by the Dividend Amount (see
Section 1.2).

 

Die Dividendenberechtigung der Amec Foster Wheeler Aktien und der Amec Foster
Wheeler ADS ist im Detail in Anhang 1.4 beschrieben.

 

The entitlement to dividends of the Amec Foster Wheeler Shares as well as of the
Amec Foster Wheeler ADSs is described in more detail in Annex 1.4.

 

1.4                               Andere mit Amec Foster Wheeler Aktien und Amec
Foster Wheeler ADS verbundene Rechte und Pflichten | Other Rights and
Obligations Associated with Amec Foster Wheeler Shares and Amec Foster Wheeler
ADSs

 

Darüber hinaus vermitteln die Amec Foster Wheeler Aktien und die Amec Foster
Wheeler ADS die in Anhang 1.4 beschriebenen Rechte und Pflichten.

 

Other rights and obligations associated with the Amec Foster Wheeler Shares and
the Amec Foster Wheeler ADSs are described in Annex 1.4.

 

Zusätzliche Informationen zu den Amec Foster Wheeler ADS | Additional
Information on the Amec Foster Wheeler ADSs

 

Deutsche Bank Trust Company Americas, welche als Verwahrungsstelle (depositary)
für die Amec Foster Wheeler ADS fungiert (die Verwahrungsstelle), wird die Amec
Foster Wheeler ADS registrieren und ausliefern. Jede Amec Foster Wheeler ADS
wird das Eigentum bzw. die Rechtsinhaberschaft an einer Amec Foster Wheeler
Aktie repräsentieren, welche bei der Geschäftsstelle der State Street Bank &
Trust Company im Vereinigten Königreich, handelnd als Depotstelle (custodian)
für die Verwahrungsstelle, hinterlegt ist. Jede Amec Foster Wheeler ADS wird
darüber hinaus das Eigentum bzw. die Rechtsinhaberschaft an allen anderen
Effekten, Barmitteln oder an sonstigen Vermögenswerten repräsentieren, welche
allenfalls von der Verwahrungsstelle als Folge ihrer Inhaberschaft der Aktien,
welche den Amec Foster Wheeler ADS zugrundeliegen, gehalten werden. Der
Hauptsitz der Verwahrungsstelle, an welchem die Amec Foster Wheeler ADS
verwaltet werden, befindet sich an der Wall Street 60, New York, NY 10005,
Vereinigte Staaten von Amerika.

 

7

--------------------------------------------------------------------------------


 

Deutsche Bank Trust Company Americas, as the depositary for the Amec Foster
Wheeler ADSs (the Depositary), will register and deliver the Amec Foster Wheeler
ADSs. Each Amec Foster Wheeler ADS will represent ownership of one Amec Foster
Wheeler Share, deposited with the office in the United Kingdom of State Street
Bank & Trust Company, as custodian for the Depositary. Each Amec Foster Wheeler
ADS will also represent ownership of any other securities, cash or other
property which may be held by the Depositary as a consequence of the Depositary
holding the shares underlying the Amec Foster Wheeler ADSs. The Depositary’s
principal office at which the Amec Foster Wheeler ADSs will be administered is
located at 60 Wall Street, New York, NY 10005, United States.

 

Das Direct Registration System ist ein System, welches von The Depository Trust
Company (die DTC) verwaltet wird und in dem die Verwahrungsstelle das Eigentum
bzw. die Rechtsinhaberschaft an unzertifizierten Amec Foster Wheeler ADS
registrieren kann. Das Eigentum bzw. die Rechtsinhaberschaft an diesen
unzertifizierten Amec Foster Wheeler ADS wird durch periodische Auszüge, welche
von der Verwahrungsstelle an die berechtigten Inhaber von Amec Foster Wheeler
ADS ausgegeben werden, bescheinigt. Amec Foster Wheeler ADS können auch in
zertifizierter Form gehalten werden.

 

The Direct Registration System is a system administered by The Depository Trust
Company (the DTC), pursuant to which the Depositary may register the ownership
of uncertificated Amec Foster Wheeler ADSs, which ownership shall be evidenced
by periodic statements issued by the Depositary to the Amec Foster Wheeler ADS
holders entitled thereto. Amec Foster Wheeler ADSs can also be held in certified
form.

 

1.5                               Keine Besonderen Vorteile | No Special
Benefits

 

Als Folge der Fusion wird keinem Mitglied eines Leitungs- oder Verwaltungsorgans
und keinen geschäftsführenden Gesellschaftern der Übernehmenden Gesellschaft,
der Übertragenden Gesellschaft, von Amec Foster Wheeler plc oder Amec
International ein besonderer Vorteil gewährt.

 

As a consequence of the merger, no special benefit will be granted to the
members of the managing or administrative bodies or to managing quotaholders of
the Receiving Company, the Transferring Company, Amec Foster Wheeler plc or Amec
International.

 

1.6                               Keine Gesellschafter mit Unbeschränkter
Haftung | No Shareholders or Quotaholders with Unlimited Liability

 

Bei der Fusion sind keine Gesellschafter mit unbeschränkter Haftung beteiligt.

 

No shareholders or quotaholders with unlimited liability are involved in the
merger.

 

1.7                               Keine Sonderrechte, Anteile ohne Stimmrecht,
Genussscheine | No Special Rights, Equity Interests without Voting Rights,
Profit-Sharing Certificates

 

Es sind im Rahmen der Fusion keine Rechte von Inhabern von Sonderrechten, von
Anteilen ohne Stimmrecht oder von Genussscheinen zu beachten.

 

No rights of holders of special rights, no equity interests without voting
rights and no profit-sharing certificates need to be taken into account in
connection with the merger.

 

8

--------------------------------------------------------------------------------


 

2.                                      Zustimmungen | Approvals

 

2.1                               Geschäftsführung der Übernehmenden
Gesellschaft | Management Board of Receiving Company

 

Die für die Übernehmende Gesellschaft handelnden Personen bestätigen hiermit,
dass die zustimmende Beschlussfassung der Geschäftsführung der Übernehmenden
Gesellschaft zu diesem Fusionsvertrag erfolgt ist.

 

The individuals acting hereunder on behalf of the Receiving Company herewith
confirm that the management board of the Receiving Company has approved this
Merger Agreement.

 

2.2                               Verwaltungsrat der Übertragenden Gesellschaft
| Board of Directors of Transferring Company

 

Die für die Übertragende Gesellschaft handelnden Personen bestätigen hiermit,
dass die zustimmende Beschlussfassung des Verwaltungsrates der Übertragenden
Gesellschaft zu diesem Fusionsvertrag erfolgt ist.

 

The individuals acting hereunder on behalf of the Transferring Company herewith
confirm that the board of directors of the Transferring Company has approved
this Merger Agreement.

 

2.3                               Management Board der Amec International |
Management Board of Amec International

 

Die für Amec International handelnden Personen bestätigen hiermit, dass die
zustimmende Beschlussfassung des Management Board von Amec International zu
diesem Fusionsvertrag erfolgt ist.

 

The individuals acting hereunder on behalf of Amec International herewith
confirm that the management board of Amec International has approved this Merger
Agreement.

 

2.4                               Zustimmung der Gesellschafterin der
Übernehmenden Gesellschaft | Approval by Quotaholder of Receiving Company

 

Die Zustimmung der Gesellschafterin der Übernehmenden Gesellschaft zu diesem
Fusionsvertrag ist eine Bedingung dieses Fusionsvertrages und der hierin
vorgesehenen Transaktion. Unter Vorbehalt von Art. 17 Abs. 2 FusG wird die
Geschäftsführung der Übernehmenden Gesellschaft diesen Fusionsvertrag der
Gesellschafterin mit Antrag auf Genehmigung vorlegen.

 

The approval of this Merger Agreement by the quotaholder of the Receiving
Company is a condition to this Merger Agreement and the transaction contemplated
hereby. Subject to art. 17 para. 2 Merger Act, the management board of the
Receiving Company will submit this Merger Agreement to the quotaholder with a
motion to approve.

 

2.5                               Zustimmung der Generalversammlung der
Übertragenden Gesellschaft | Approval by Shareholders’ Meeting of Transferring
Company

 

Die Zustimmung der Generalversammlung der Übertragenden Gesellschaft zu diesem
Fusionsvertrag ist eine Bedingung dieses Fusionsvertrages und der hierin
vorgesehenen Transaktion. Unter Vorbehalt von Art. 17 Abs. 2 FusG wird der
Verwaltungsrat der Übertragenden Gesellschaft diesen Fusionsvertrag der
Generalversammlung mit Antrag auf Genehmigung vorlegen.

 

The approval of this Merger Agreement by the shareholders’ meeting of the
Transferring Company is a condition to this Merger Agreement and the transaction
contemplated hereby. Subject to art. 17 para. 2 Merger Act, the board of
directors of the Transferring Company will submit this Merger Agreement to the
shareholders’ meeting with a motion to approve.

 

9

--------------------------------------------------------------------------------


 

2.6                               Gesellschafterversammlung der Amec
Gesellschaften | Shareholders’ or Quotaholders’ Meeting of Amec Companies

 

Die Zustimmung der Gesellschafterin von Amec International zu diesem
Fusionsvertrag ist eine Bedingung dieses Fusionsvertrages und der hierin
vorgesehenen Transaktion.

 

The approval of this Merger Agreement by the shareholder of Amec International
is a condition to this Merger Agreement and the transaction contemplated hereby.

 

Die Aktionäre von Amec Foster Wheeler plc haben die Ausgabe einer genügenden
Anzahl an Amec Foster Wheeler Aktien genehmigt, die für die Aktienabfindung
benötigt wird.

 

The shareholders of Amec Foster Wheeler plc have authorised the issue of a
sufficient number of Amec Foster Wheeler Shares needed to satisfy the Share
Consideration.

 

3.                                      Durchführung der Fusion | Implementation
of Merger

 

3.1                               Technische Abwicklung der Ausrichtung der
Abfindung | Technical Execution of Payment of Compensation

 

Die Barabfindung (unter Einschluss des Dividendenbetrags), ein allfälliger
Spitzenausgleich und die Aktienabfindung wird den Aktionären der Übertragenden
Gesellschaft so rasch wie möglich nach dem Vollzug der Fusion ausgerichtet.

 

The Cash Consideration (including the Dividend Amount) and the Compensation for
Fractions (if any) will be paid, and the Share Consideration will be delivered,
to the shareholders of the Transferring Company as soon as practicable following
the implementation of the Merger.

 

Bezahlung der Barabfindung und des Spitzenausgleichs | Payment of Cash
Consideration and of Compensation for Fractions

 

Die Barabfindung (unter Einschluss des Dividendenbetrags) wird durch den
Exchange Agent in der Form eines Checks über den Betrag der dem jeweiligen
Aktionär der Übertragenden Gesellschaft zustehenden Barabfindung ausgerichtet
und dem jeweiligen Aktionär an dessen Adresse gemäss den Büchern und Unterlagen
der Übertragenden Gesellschaft zugestellt. Dieser Check wird auch den
Spitzenausgleich für diejenigen Aktionäre beinhalten, die sonst Anspruch auf
einen Bruchteil einer Amec Foster Wheeler Aktie oder einer Amec Foster Wheeler
ADS hätten.

 

Payment of the Cash Consideration (including the Dividend Amount) will be made
by way of a cheque delivered by the exchange agent for the applicable amount of
Cash Consideration to which the shareholder of the Transferring Company is
entitled and will be mailed to the address on the books and records of the
Transferring Company. Such cheque will also include the Compensation for
Fractions to each shareholder who would otherwise be entitled to receive a
fraction of an Amec Foster Wheeler Share or an Amec Foster Wheeler ADS.

 

Ausrichtung der Aktienabfindung | Settlement of the Share Consideration

 

Aktionäre der Übertragenden Gesellschaft, deren Adresse gemäss den Büchern und
Unterlagen der Übertragenden Gesellschaft ausserhalb der Vereinigten Staaten von
Amerika liegt, erhalten ihre Aktienabfindung in der Form zertifizierter Amec
Foster Wheeler Aktien, die ihnen an ihre Adresse gemäss den Büchern und
Unterlagen der Übertragenden Gesellschaft zugestellt werden. Aktionäre der
Übertragenden Gesellschaft, deren Adresse gemäss den Büchern und Unterlagen der
Übertragenden Gesellschaft in den Vereinigten Staaten von Amerika liegt,
erhalten ihre Aktienabfindung in der Form von Amec Foster Wheeler ADS als
Bucheffekten im Rahmen des durch den Exchange Agent betriebenen Direct
Registration System, und der Exchange Agent wird

 

10

--------------------------------------------------------------------------------


 

die entsprechende Anzahl der im Namen dieser Aktionäre zu registrierenden Amec
Foster Wheeler ADS hinterlegen.

 

The shareholders of the Transferring Company whose addresses on the books and
records of the Company are outside the United States will receive their Share
Consideration in the form of certificated Amec Foster Wheeler Shares, which will
be mailed to the address on the books and records of the Transferring Company.
The shareholders of the Transferring Company whose addresses on the books and
records of the Company are in the United States will receive their Share
Consideration in the form of Amec Foster Wheeler ADSs issued in book-entry form
as part of the Direct Registration System maintained by the exchange agent, and
the exchange agent will deposit the applicable number of Amec Foster Wheeler
ADSs to be registered in the shareholders’ name.

 

Die Aktionäre der Übertragenden Gesellschaft werden über die Ausrichtung der
Abfindung auch im Zusammenhang mit der Einladung zur Generalversammlung der
Übertragenden Gesellschaft bzw. mit dem entsprechenden Proxy Statement (das
preliminary proxy statement, das sobald vorliegend durch das final proxy
statement ersetzt wird, hierin das Proxy Statement) informiert.

 

The shareholders of the Transferring Company will also be provided information
in relation to the payment of the Compensation in connection with the invitation
to the shareholders’ meeting of the Transferring Company and the relevant proxy
statement (the preliminary proxy statement, which will be replaced by the final
proxy statement as soon as such final proxy statement is available, herein the
Proxy Statement).

 

Sofern Aktionäre der Übertragenden Gesellschaft allfällige für die Ausrichtung
der Abfindung erforderliche Auskünfte nicht innerhalb von zehn (10) Jahren ab
der Eintragung der Fusion im Handelsregister erteilen oder ihre Forderung auf
Ausrichtung der Abfindung nicht innerhalb von zehn (10) Jahren ab der Eintragung
der Fusion im Handelsregister anmelden, kann Amec International über die
betreffenden Amec Foster Wheeler Aktien oder Amec Foster Wheeler ADS und die
betreffenden Barbeträge frei verfügen.

 

If shareholders of the Transferring Company do not provide the information which
is required for the payment of the Compensation (if any) within ten (10) years
of the registration of the merger in the Commercial Register or if they do not
submit their claim for payment of the Compensation within ten (10) years of the
registration of the merger in the Commercial Register, Amec International may
dispose freely of the respective Amec Foster Wheeler Shares and Amec Foster
Wheeler ADSs and the respective cash amounts.

 

3.2                               Eintragung in Aktionärsregister von Amec
Foster Wheeler plc, Übertragungs- und Eintragungsbeschränkungen | Registration
in Shareholders’ Register of Amec Foster Wheeler plc, Transfer and Registration
Restrictions

 

Im Rahmen der Ausgabe der Amec Foster Wheeler Aktien für die Aktienabfindung
wird Capita Registrars (UK) Limited, der Aktionärsregisterführer von Amec Foster
Wheeler plc, die entsprechenden Aktionäre von Amec Foster Wheeler Aktien in das
Aktionärsregister von Amec Foster Wheeler plc eintragen. Diesbezüglich besteht
kein Handlungsbedarf auf Seiten der Aktionäre der Übertragenden Gesellschaft,
welche die Aktienabfindung erhalten werden.

 

On the issue of the Amec Foster Wheeler Shares for the Share Consideration,
Capita Registrars (UK) Limited, the registrar of shareholders for Amec Foster
Wheeler plc, will register the relevant holders of Amec Foster Wheeler Shares in
the share register of Amec Foster Wheeler plc. No action on the part of the
shareholders of the Transferring Company who will receive the Share
Consideration is required in this regard.

 

11

--------------------------------------------------------------------------------


 

4.                                      Information, Konsultation,
Einsichtsrecht | Information, Consultation, Inspection Right

 

Die Übernehmende Gesellschaft und die Übertragende Gesellschaft werden ihre
Gesellschafter oder Aktionäre, ihre Arbeitnehmer sowie ihre Gläubiger in
Übereinstimmung mit den Anforderungen des FusG über die Unterzeichnung dieses
Fusionsvertrags und die Fusion orientieren und, soweit erforderlich,
konsultieren sowie in diesem Rahmen Einsicht in Dokumente gewähren. Die
Übernehmende Gesellschaft hat bestätigt, dass sie keine Arbeitnehmer hat und die
Übertragende Gesellschaft hat bestätigt, dass sie eine Arbeitnehmerin hat.

 

The Receiving Company and the Transferring Company will inform, and to the
extent required consult with, their quotaholder or shareholders (as applicable),
their employees and their creditors in accordance with the requirements of the
Merger Act about the execution of this Merger Agreement and the merger, and,
within this framework, submit documents for inspection. The Receiving Company
has confirmed that it has no employees and the Transferring Company has
confirmed that it has one employee.

 

5.                                      Statuten und Organisation der
Übernehmenden Gesellschaft nach Vollzug | Articles of Association and Governance
of Receiving Company after Completion

 

Die Statuten der Übernehmenden Gesellschaft werden im Zusammenhang mit dem
Vollzug dieses Fusionsvertrages nicht geändert. Da Amec International zur
Ausrichtung der Abfindung verpflichtet ist und Anteile der Übernehmenden
Gesellschaft nicht Teil der Abfindung sind, muss die Übernehmende Gesellschaft
keine Kapitalerhöhung durchführen.

 

The articles of association of the Receiving Company will not be amended in
connection with the completion of the transaction contemplated in the Merger
Agreement. Since Amec International is obliged to pay and settle the
Compensation and since quotas of the Receiving Company are not part of such
Compensation, no increase of the quota capital of the Receiving Company is
required.

 

Die Zusammensetzung der Geschäftsführung der Übernehmenden Gesellschaft bleibt
von der Fusion unberührt.

 

The composition of the management board of the Receiving Company will not change
in connection with the merger.

 

6.                                     Anmeldung an Handelsregisterämter |
Filing with Commercial Registers

 

Die Übernehmende Gesellschaft und die Übertragende Gesellschaft werden die
Fusion unmittelbar nach erfolgter Zustimmung zum Fusionsvertrag in der
Gesellschafter- bzw. Generalversammlung durch Einreichung dieses Fusionsvertrags
und der Fusionsbeschlüsse sowie der weiteren erforderlichen Dokumente bei den
zuständigen Handelsregisterämtern zur Eintragung anmelden.

 

The Receiving Company and the Transferring Company will file the Merger
Agreement and the merger resolutions as well as the other required documents for
registration of the Merger Agreement with the competent commercial registers
immediately upon approval of the merger by their quotaholder’s meeting and their
shareholders’ meeting, respectively.

 

7.                                      Allgemeine Bestimmungen | General
Provisions

 

7.1                               Informationspflicht | Information Duty

 

Im Zeitraum zwischen der Unterzeichnung dieses Fusionsvertrages bis zum Vollzug
der Fusion werden sich die Parteien gegenseitig Informationen im Hinblick auf
grössere Ereignisse und Entscheidungen sowie andere Informationen zukommen
lassen, welche im Zusammenhang mit der Fusion vernünftigerweise wesentlich sind.

 

12

--------------------------------------------------------------------------------


 

Between the execution of this Merger Agreement and the consummation of the
merger, the Parties will exchange information on major events and decisions, as
well as other information that may reasonably be deemed relevant in the context
of the merger.

 

7.2                               Mitteilungen | Notices

 

Alle Mitteilungen gemäss diesem Fusionsvertrag haben schriftlich und durch
persönliche Übergabe oder per Kurier wie folgt zu erfolgen:

 

All notices to be given in connection with this Merger Agreement shall be in
writing and delivered by hand or sent by courier as follows:

 

Übernehmende Gesellschaft Receiving Company:

 

A-FW International Investments GmbH, c/o Foster Wheeler AG, Lindenstrasse 10,
6340 Baar, Switzerland

 

 

 

 

 

After effectiveness of merger:

 

 

 

 

 

A-FW International Investments GmbH, Lindenstrasse 10, 6340 Baar

 

 

 

 

 

Attn: Chairman of the Management Board

 

 

 

with copy to:

 

Amec Foster Wheeler plc, Booths Park, Chelford Road, Cheshire WA16 8QZ, United
Kingdom

 

 

 

 

 

Attn: General Counsel and Company Secretary

 

 

 

Übertragende Gesellschaft Transferring Company:

 

Foster Wheeler AG, Lindenstrasse 10, 6340 Baar, Switzerland

 

 

 

 

 

Attn: Company Secretary

 

 

 

with copy to:

 

Amec Foster Wheeler plc, Booths Park, Chelford Road, Cheshire WA16 8QZ, United
Kingdom

 

 

 

 

 

Attn: General Counsel and Company Secretary

 

 

 

Amec International:

 

Amec International Investments B.V., Meander 251, 6825 MC Arnhem, The
Netherlands

 

 

 

 

 

Attn: Directors

 

 

 

with a copy to:

 

Amec Foster Wheeler plc, Booths Park, Chelford Road, Cheshire WA16 8QZ, United
Kingdom

 

 

 

 

 

Attn: General Counsel and Company Secretary

 

Für die Einhaltung einer Frist genügt die Absendung der Mitteilung am letzten
Tag der Frist.

 

Any notice to be given hereunder shall be deemed to have been duly given, if
given on the last day of a term or deadline.

 

7.3                               Keine Abtretung | No Assignment

 

Einer Partei ist es ohne vorgängige schriftliche Zustimmung der jeweils anderen
Parteien untersagt, diesen Fusionsvertrag oder Rechte oder Pflichten aus diesem
Fusionsvertrag ganz oder teilweise an Dritte abzutreten oder auf Dritte zu
übertragen. Jegliche (versuchte) Abtretung oder Übertragung in Verletzung dieses
Artikels 7.3 gilt als nichtig.

 

Neither Party shall assign or transfer this Merger Agreement or any of its
rights or obligations hereunder, in whole or in part, to any third party without
the prior written consent of the other Parties. Any (attempted) assignment or
transfer in violation of this Section 7.3 shall be void.

 

13

--------------------------------------------------------------------------------


 

7.4                               Änderungen und Verzichte | Amendments and
Waivers

 

Änderungen und Ergänzungen dieses Fusionsvertrages bedürfen zu ihrer Gültigkeit
der Schriftform sowie des unterschriftlichen Einverständnisses aller Parteien.
Der Verzicht einer Partei auf eine Bestimmung dieses Fusionsvertrags oder Rechte
gemäss diesem Fusionsvertrag muss schriftlich erfolgen. Eine Änderung der
Bestimmungen dieses Artikels 7.4 bedarf ihrerseits zu ihrer Gültigkeit einer
schriftlichen Vereinbarung.

 

This Merger Agreement may only be modified or amended by a document signed by
all Parties. Any waiver by a Party of any provision or of any rights under this
Merger Agreement shall not be valid unless given in a document signed by such
Party. Any changes to the provisions of this Section 7.4 shall also not be valid
unless documented in writing.

 

7.5                               Kosten und Steuern | Costs and Taxes

 

Jede Partei trägt ihre eigenen Kosten im Zusammenhang mit dem Entwurf, der
Verhandlung, dem Abschluss und dem Vollzug dieses Fusionsvertrags selbst.

 

Each Party shall bear its own costs in connection with the drafting, negotiation
and the execution of this Merger Agreement and the completion of the transaction
contemplated in this Merger Agreement.

 

Im Zusammenhang mit diesem Fusionsvertrag und im Zusammenhang mit den in diesem
Fusionsvertrag vorgesehenen Transaktionen erhobene Steuern trägt der jeweilige
gesetzliche Schuldner.

 

Taxes levied in connection with this Merger Agreement or the transactions
contemplated hereunder shall be paid by the Party owing such taxes pursuant to
applicable law.

 

7.6                               Teilungültigkeit

 

Falls eine oder mehrere Bestimmungen dieses Fusionsvertrags aus irgendeinem
Grund ungültig, widerrechtlich oder nicht vollstreckbar sein sollte(n), berührt
dies die übrigen Bestimmungen dieses Fusionsvertrags nicht. In diesem Fall
werden sich die Parteien auf (eine) gültige, rechtskonforme und vollstreckbare
Bestimmung(en) einigen, die den Absichten der Parteien in Bezug auf die
ungültige(n), widerrechtlichen oder nicht vollstreckbare(n) Bestimmung(en)
möglichst nahe kommt (kommen), und werden die ungültige(n) oder nicht
vollstreckbare(n) Bestimmung(en) durch diese ersetzen.

 

If any provision of this Merger Agreement shall be held to be invalid, illegal
or unenforceable for any reason, such invalidity, illegality or unenforceability
shall not affect any of the other provisions of this Merger Agreement. In such a
case, the Parties shall negotiate and agree on a substitute provision that best
reflects the intentions of the Parties with respect to the invalid, illegal or
unenforceable provision, without being invalid, illegal or unenforceable.

 

7.7                               Anhänge | Annexes

 

Folgende Anhänge bilden einen integrierenden Bestanteil dieses Fusionsvertrags:

 

Anhang 1.1: Geprüfte Fusionsbilanz der Übertragenden Gesellschaft vom
30. September 2014;

 

Anhang 1.4: Andere mit Amec Foster Wheeler Aktien und Amec Foster Wheeler ADS
verbundene Rechte und Pflichten.

 

Each of the following annexes shall form an integral part of this Merger
Agreement:

 

Annex 1.1: Audited merger balance sheet of the Transferring Company as of
September 30, 2014;

 

14

--------------------------------------------------------------------------------


 

Annex 1.4: Other Rights and Obligations associated with Amec Foster Wheeler
Shares and Amec Foster Wheeler ADSs.

 

7.8                               Sprache | Language

 

Im Falle von Widersprüchen oder Abweichungen zwischen der deutschen und der
englischen Version dieses Fusionsvertrags geht die deutsche Version vor.

 

In case of any inconsistency or discrepancy between the German and the English
version of this Merger Agreement, the German version shall prevail.

 

7.9                               Anwendbares Recht und Gerichtsstand |
Governing Law and Jurisdiction

 

Dieser Fusionsvertrag untersteht materiellem Schweizer Recht, unter Ausschluss
der Regeln des internationalen Privatrechts und des Wiener Kaufrechts.

 

This Merger Agreement shall be governed by and construed in accordance with the
substantive laws of Switzerland, excluding its conflict of laws principles and
excluding the UN Convention on Contracts for the International Sale of Goods.

 

Ausschliesslicher Gerichtsstand für sämtliche Streitigkeiten aus oder im
Zusammenhang mit diesem Fusionsvertrag (oder späteren Änderungen desselben),
einschliesslich Streitigkeiten über das Zustandekommen dieses Fusionsvertrags,
seine Rechtswirksamkeit, Auslegung, Erfüllung, Verletzung oder Beendigung, sind
die ordentlichen Gerichte am Sitz der Übernehmenden Gesellschaft.

 

The exclusive place of jurisdiction for any dispute, claim or controversy
arising under, out of or in connection with or related to this Merger Agreement
(or subsequent amendments thereof), including, without limitation, disputes,
claims or controversies regarding its existence, validity, interpretation,
performance, breach or termination, shall be the ordinary courts at the
registered office of the Receiving Company.

 

15

--------------------------------------------------------------------------------


 

Für die Geschäftsführung der Übernehmenden Gesellschaft:

On behalf of the managing board of the Receiving Company:

 

A-FW International Investments GmbH

 

 

 

/s/ Karin Johannis

 

Name: Karin Johannis

 

 

 

 

 

Für den Verwaltungsrat der Übertragenden Gesellschaft:

 

On behalf of the board of directors of the Transferring Company:

 

 

 

Foster Wheeler AG

 

 

 

/s/ Samir Brikho

 

Name: Samir Brikho

 

 

 

 

 

Für das Management Board von Amec International:

 

On behalf of the management board of Amec International

 

 

 

Amec International Investments B.V.

 

 

 

/s/ G. J. Stam

 

Name: G. J. Stam

 

 

16

--------------------------------------------------------------------------------


 

Anhang 1.1 | Annex 1.1

 

Geprüfte Fusionsbilanz der Übertragenden Gesellschaft vom 30. September 2014 |
Audited merger balance sheet of the Transferring Company as of September 30,
2014

 

FOSTER WHEELER AG, BAAR

BALANCE SHEET

(in Swiss Francs)

 

 

 

September 30,
2014

 

December 31,
2013

 

ASSETS

 

 

 

 

 

Current Assets:

 

 

 

 

 

Cash and cash equivalents

 

2,397,231

 

1,623,891

 

Other receivables

 

49,400

 

23,040

 

Treasury shares held for cancellation

 

140,648,229

 

140,648,229

 

Other current assets

 

35,055

 

6,938

 

Total current assets

 

143,129,915

 

142,302,098

 

Non-current Assets:

 

 

 

 

 

Non-current receivables from other Group companies

 

64,572,269

 

47,737,344

 

Property, plant and equipment, net

 

183,672

 

245,476

 

Investments in subsidiaries, net

 

2,754,448,802

 

2,754,448,802

 

Total non-current assets

 

2,819,204,743

 

2,802,431,622

 

TOTAL ASSETS

 

2,962,334,658

 

2,944,733,720

 

LIABILITIES AND SHAREHOLDERS’ EQUITY

 

 

 

 

 

Current Liabilities:

 

 

 

 

 

Accounts payable

 

34,447

 

6,415

 

Accrued expenses

 

3,635,093

 

1,632,743

 

Current payables to other Group companies

 

807,785,498

 

709,094,707

 

Provision for unrealized exchange gains

 

—

 

36,187,947

 

Total current liabilities

 

811,455,038

 

746,921,812

 

Non-current Liabilities:

 

 

 

 

 

Non-current payables to other Group companies

 

3,272,594

 

3,042,765

 

Total non-current liabilities

 

3,272,594

 

3,042,765

 

TOTAL LIABILITIES

 

814,727,632

 

749,964,577

 

Shareholders’ Equity:

 

 

 

 

 

Share capital

 

320,155,473

 

316,928,700

 

Legal reserves:

 

 

 

 

 

Legal reserves from capital contribution

 

3,456,451,788

 

3,466,915,659

 

Reserve for treasury shares from capital contribution

 

140,648,229

 

140,648,229

 

Other legal reserves

 

—

 

121,010

 

Accumulated loss

 

(1,769,648,464

)

(1,729,844,455

)

TOTAL SHAREHOLDERS’ EQUITY

 

2,147,607,026

 

2,194,769,143

 

TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY

 

2,962,334,658

 

2,944,733,720

 

 

17

--------------------------------------------------------------------------------


 

Anhang 1.4 | Annex 1.4

 

Andere mit Amec Foster Wheeler Aktien und Amec Foster Wheeler ADS verbundene
Rechte und Pflichten | Other Rights and Obligations associated with Amec Foster
Wheeler Shares and Amec Foster Wheeler ADSs

 

Amec Foster Wheeler Aktien | Amec Foster Wheeler Shares

 

Beschrieb Pflichten aus Amec Foster Wheeler Aktien | Description of Obligations
associated with Amec Foster Wheeler Shares

 

Die Pflichten von Aktionären von Amec Foster Wheeler plc ergeben sich aus dem
Englischen Recht und den Statuten (articles of association) von Amec Foster
Wheeler plc.

 

The obligations of a holder of Amec Foster Wheeler Shares are governed by
English law and by Amec Foster Wheeler plc’s articles of association.

 

Liberierungspflicht:  Jeder Aktionär hat die Pflicht, den mit seinen Aktien
verbundenen Liberierungsbetrag zu bezahlen. Wenn dieser Betrag vollständig
bezahlt ist, bestehen keine weiteren Finanzierungspflichten. Der
Liberierungsbetrag für die Amec Foster Wheeler Aktien, die als Aktienabfindung
auf die Aktionäre der Übertragenden Gesellschaft übertragen werden, wird
vollständig einbezahlt sein, und die Inhaber dieser Amec Foster Wheeler Aktien
werden keine weiteren Finanzierungspflichten haben.

 

Funding Obligation:  A shareholder is obliged to pay the amount due on the
shares that it has taken up. Once the shares are fully paid up, the shareholders
have no further funding obligations. The Amec Foster Wheeler Shares to be
transferred to shareholders of the Transferring Company as Share Consideration
will be fully paid and the holders of such Amec Foster Wheeler Shares will have
no further funding obligations.

 

Offenlegungspflichten:  Die Offenlegungs- und Transparenzregeln der Financial
Conduct Authority handelnd in ihrer Funktion als UK Listing Authority schreiben
mit gewissen Ausnahmen vor, dass Aktionäre, die vom Erwerb einer Beteiligung an
Amec Foster Wheeler plc von 3 Prozent oder mehr der Amec Foster Wheeler Aktien,
mit denen Stimmrechte verbunden sind, Kenntnis erlangen, Amec Foster Wheeler plc
innerhalb von zwei Tagen schriftlich über ihren Erwerb benachrichtigen müssen.
Nach einem solchen Erwerb müssen Aktionäre Amec Foster Wheeler plc innerhalb von
zwei Tagen von jeder Erhöhung oder Reduktion ihrer Beteiligung um 1 Prozent oder
mehr und von einer Reduktion der Beteiligung unter den 3 Prozent-Schwellenwert
benachrichtigen.

 

Disclosure Obligations:  The Disclosure and Transparency Rules of the Financial
Conduct Authority acting in its capacity as the UK Listing Authority require
shareholders, subject to certain exceptions, to notify Amec Foster Wheeler plc
in writing within two days of becoming aware that they have acquired an interest
in 3 per cent. or more of the shares of Amec Foster Wheeler plc carrying voting
rights. Thereafter, shareholders must notify Amec Foster Wheeler plc within two
days of any increase or decrease of 1 per cent or more of such shareholder’s
holding as well as any decrease that reduces the shareholders’ holding below the
3 per cent. threshold.

 

Gemäss dem Companies Act 2006 von England und Wales (der Companies Act) kann
Amec Foster Wheeler plc auch eine Anfrage an eine Person richten, von der Amec
Foster Wheeler plc weiss oder vermutet, dass sie an Amec Foster Wheeler Aktien
interessiert ist, mit der Aufforderung zu bestätigen, ob sie eine entsprechende
Beteiligung hat und gegebenenfalls der Aufforderung, Informationen über diese
Beteiligung oder jede andere Beteiligung an Amec Foster Wheeler plc, von der sie
Kenntnis hat, zu liefern.

 

Pursuant to the Companies Act 2006 of England and Wales (the Companies Act),
Amec Foster Wheeler plc may also send a notice to any person whom Amec Foster
Wheeler plc knows or believes to be interested in

 

18

--------------------------------------------------------------------------------


 

Amec Foster Wheeler plc’s shares, requiring that person to confirm whether he
has such an interest and if so provide details of that interest or any other
interest in Amec Foster Wheeler plc’s shares of which he is aware.

 

Beschrieb Rechte aus Amec Foster Wheeler Aktien | Description of Rights
associated with Amec Foster Wheeler Shares

 

Die Rechte von Aktionären von Amec Foster Wheeler plc ergeben sich aus dem
Englischen Recht und den Statuten von Amec Foster Wheeler plc.

 

The rights of a holder of Amec Foster Wheeler Shares are governed by English law
and by Amec Foster Wheeler plc’s articles of association.

 

 

Form der Aktien und Übertragungsbeschränkungen:  Amec Foster Wheeler Aktien
können in zertifizierter oder unzertifizierter Form gehalten werden. In
zertifizierter Form gehaltene Amec Foster Wheeler Aktien sind durch ein
Zertifikat und die Inhaberschaft an solchen Amec Foster Wheeler Aktien durch
einen Eintrag im Aktionärsregister, das von Amec Foster Wheeler plc geführt
wird, ausgewiesen. Jeder Aktionär kann alle oder einen Teil seiner
zertifizierten Aktien mittels eines Übertragungsdokuments in üblicher Form oder
in einer vom Verwaltungsrat der Amec Foster Wheeler plc genehmigten
Form übertragen. Der Verwaltungsrat von Amec Foster Wheeler plc kann die
Eintragung einer Übertragung einer zertifizierten Aktie im Aktionärsregister
verweigern, wenn gewisse Voraussetzungen gemäss Amec Foster Wheeler plc’s
Statuten oder gemäss Companies Act nicht eingehalten werden. Amec Foster Wheeler
Aktien in unzertifizierter Form werden über CREST gehalten, einer im Vereinigten
Königreich ansässigen zentralen Effekten-Verwahrungsstelle, die von Euroclear
UK & Irland betrieben wird. Jeder Aktionär kann alle oder einen Teil seiner
unzertifizierten Aktien mithilfe eines sog. relevant system gemäss
Uncertificated Securities Regulations 2001 und gemäss den Regeln des
entsprechenden relevant system übertragen. Der Verwaltungsrat der Amec Foster
Wheeler plc kann die Eintragung einer Übertragung einer unzertifizierten Aktie
in Übereinstimmung mit den Uncertificated Securities Regulations 2001
verweigern, sowie im Falle von gemeinsam gehaltenen Amec Foster Wheeler Aktien,
wenn Amec Foster Wheeler Aktien an mehr als vier gemeinsam haltende Inhaber
übertragen werden sollen. Amec International verpflichtet sich dafür zu sorgen,
dass sämtliche Aktionäre der Übertragenden Gesellschaft bezüglich ihrer Amec
Foster Wheeler Aktien im Aktionärsregister der Amec Foster Wheeler plc als
Aktionäre mit Stimmrecht eingetragen werden.

 

Form of Shareholding and Transfer Restrictions:  Amec Foster Wheeler Shares may
be held in either certificated or uncertificated form. Amec Foster Wheeler
Shares held in certificated form are evidenced by a certificate and title is
evidenced by an entry in the register of shareholders maintained by Amec Foster
Wheeler plc. Any shareholder may transfer all or any part of his or her
certificated shares by an instrument of transfer in any usual form or a form
approved by the directors. The directors may decline to register any transfer of
a certificated share if certain conditions set forth in Amec Foster
Wheeler plc’s articles of association and the Companies Act are not met. Amec
Foster Wheeler Shares held in uncertificated form are held through CREST, a UK
based central securities depositary operated by Euroclear UK & Ireland. Any
member may transfer all or any of his or her uncertificated shares by means of a
relevant system in the manner provided for in the Uncertificated Securities
Regulations 2001 and the rules of the relevant system. Amec Foster Wheeler plc’s
directors may decline to register the transfer of an uncertificated share in
accordance with the Uncertificated Securities Regulations 2001, and also, in the
case of jointly held Amec Foster Wheeler Shares, where the Amec Foster Wheeler
Shares are to be transferred to more than four joint holders. Amec International
herewith undertakes that all shareholders of the Transferring Company will, with
regard to their Amec Foster Wheeler Shares, be registered in the share register
of Amec Foster Wheeler plc as shareholders with full voting rights.

 

Stimmrechte:  Die Statuten von Amec Foster Wheeler plc sehen vor, dass
Beschlüsse der Generalversammlung mittels Handerheben gefällt werden, ausser es
wird (vor oder bei Bekanntgabe

 

19

--------------------------------------------------------------------------------


 

des Resultats des Beschlusses durch Handerheben) eine Abstimmung in
Übereinstimmung mit den Statuten von Amec Foster Wheeler plc verlangt. Bei einem
Beschluss durch Handerheben hat jeder Aktionär von Amec Foster Wheeler plc eine
Stimme. Bei einem Beschluss durch Abstimmung hat jeder Aktionär von Amec Foster
Wheeler plc eine Stimme für jede von ihm gehaltene Amec Foster Wheeler Aktie.
Falls ein Aktionär in Bezug auf die von ihm gehaltene Beteiligung nicht den
vollen Liberierungsbetrag bezahlt hat, hat dieser Aktionär in Bezug auf seine
Beteiligung kein Stimmrecht, ausser es werde vom Verwaltungsrat von Amec Foster
Wheeler plc anders bestimmt. Jeder Aktionär von Amec Foster Wheeler plc mit dem
Recht zur Teilnahme und mit Stimmrecht an einer Generalversammlung hat das
Recht, einen Vertreter zur Teilnahme, zur Wortmeldung und zur Stimmabgabe an
dieser Generalversammlung einzusetzen.

 

Voting Rights:  Amec Foster Wheeler plc’s articles of association provide that
resolutions put to a vote at a shareholders’ meeting will be decided on a show
of hands, unless a poll is (before or on the declaration of the result of the
show of hands) demanded in accordance with Amec Foster Wheeler plc’s articles of
association. On a vote conducted by a show of hands, each holder of Amec Foster
Wheeler Shares is entitled to one vote, and on a vote conducted by a poll, each
holder of Amec Foster Wheeler Shares is entitled to one vote for each Amec
Foster Wheeler Share held by him. If any sum remains unpaid in relation to an
Amec Foster Wheeler plc shareholder’s holding, that shareholder is not entitled
to vote in relation to that holding unless Amec Foster Wheeler plc’s directors
determine otherwise. Any Amec Foster Wheeler plc shareholder who is entitled to
attend and vote at a shareholders’ meeting is entitled to appoint a proxy to
exercise all or any of his rights to attend, speak and vote at such meeting.

 

Dividendenberechtigung:  Die Dividendenberechtigung ist in den Statuten von Amec
Foster Wheeler plc folgendermassen geregelt: Dividenden, die den vom
Verwaltungsrat von Amec Foster Wheeler plc empfohlenen Betrag nicht übersteigen,
werden durch ordentlichen Beschluss (ordinary resolution) der Amec Foster
Wheeler plc Aktionäre festgelegt. Darüber hinaus kann der Verwaltungsrat von
Amec Foster Wheeler plc jederzeit die Bezahlung von Zwischendividenden in
jeglicher Höhe beschliessen, falls er zum Schluss kommt, dass die Finanzlage von
Amec Foster Wheeler plc diese Zahlungen zulässt. Gemäss Englischem Recht dürfen
Dividenden nur aus den für Ausschüttungen zur Verfügung stehenden Gewinnen
ausgeschüttet werden. Zusätzlich beschränkt das Englische Recht Ausschüttungen
bei Publikumsgesellschaften für den Fall, dass solche Ausschüttungen den Betrag
der Nettoaktiven der jeweiligen Gesellschaft unter den Gesamtbetrag des
eingeforderten Kapitals und gewisser Reserven mit Ausschüttungssperre reduzieren
würde.

 

Rights to Dividend:  In connection with the entitlement to dividends, the
articles of association of Amec Foster Wheeler plc provide for the following:
dividends not exceeding an amount recommended by Amec Foster Wheeler plc’s board
of directors may be declared by “ordinary resolution” of Amec Foster
Wheeler plc’s shareholders. In addition, Amec Foster Wheeler plc’s directors may
consider paying interim dividends at any time and of any amounts if they
consider that Amec Foster Wheeler plc’s financial position justifies such
payments. English law requires dividends to be paid only out of the profits
available for distribution and additionally restricts a public company from
making a distribution if that would reduce the amount of the net assets of the
company below the aggregate amount of its called up share capital and certain
undistributable reserves.

 

Bezugsrechte:  Gemäss Englischem Recht haben Aktionäre ein gesetzliches
Bezugsrecht bei der Zuteilung von Beteiligungspapieren. Diese Bezugsrechte
können durch speziellen Beschluss (special resolution) der Aktionäre an einer
Generalversammlung entzogen werden. Mit an der Generalversammlung von Amec
Foster Wheeler plc vom 23. Oktober 2014 gefassten Beschlüssen wurden dem
Verwaltungsrat von Amec Foster Wheeler plc eine allgemeine und unbedingte
Ermächtigung zur Zuteilung von Beteiligungspapieren, oder zur Gewährung von
Zeichnungs- oder Wandelrechten, bis zu einem Nominalbetrag von GBP 59’228’648.50
eingeräumt, davon bis zu einem Nominalbetrag von GBP 8’974’043 für die Zuteilung
gegen Barleistung ohne Gewährung von

 

20

--------------------------------------------------------------------------------


 

Bezugsrechten. Diese Ermächtigung gilt bis zum früheren der folgenden
Zeitpunkte: bis zum Ende der ordentlichen Generalversammlung im Jahre 2015 oder
bis zum 1. Juni 2015.

 

Pre-emptive Rights:  English law provides for statutory pre-emption rights that
apply on an allotment of equity securities. Such rights can be disapplied by a
special resolution passed by shareholders at a general meeting. Resolutions
passed at Amec Foster Wheeler plc’s general meeting on October 23, 2014 provided
the directors with a general and unconditional authority to allot equity
securities, or grant rights to subscribe for or to convert any security, up to a
nominal amount of GBP 59,228,648.50 of which up to GBP 8,974,043 could be
allotted for cash other than in connection with a pre-emptive offer. This
authority extends until the earlier of the end of the annual general meeting in
2015 or June 1, 2015.

 

Einberufung und Durchführung von Generalversammlungen:  Unter Englischem Recht
kann eine Generalversammlung der Aktionäre durch den Verwaltungsrat von Amec
Foster Wheeler plc jederzeit einberufen werden, wenn es der Verwaltungsrat für
angezeigt erachtet. Amec Foster Wheeler plc muss eine ordentliche
Generalversammlung jährlich innerhalb von sechs Monaten seit dem Datum, das auf
den Abschlussstichtag (d.h. den 31. Dezember) folgt, durchführen.

 

Convening and Holding of Shareholders’ Meetings:  Under English law, a general
meeting of shareholders may be called by Amec Foster Wheeler plc’s board of
directors whenever they think fit. Amec Foster Wheeler plc is required to hold
an annual general meeting every year within six months of the date following
Amec Foster Wheeler plc’s accounting reference date (i.e., December 31).

 

Aktionäre, die mindestens 5 Prozent des einbezahlten Kapitals von Amec Foster
Wheeler plc, mit dem Stimmrechte verbunden sind (unter Ausschluss von
einbezahltem Kapital, das als eigene Aktien gehalten wird), halten, können vom
Verwaltungsrat die Einberufung einer Generalversammlung von Amec Foster
Wheeler plc verlangen. Der Antrag hat in allgemeiner Weise die an der
Generalversammlung zu behandelnden Geschäfte zu umschreiben und kann den
Wortlaut der an der Generalversammlung zu fassenden Beschlüsse beinhalten.

 

Shareholders holding at least 5 per cent. of the paid-up capital of Amec Foster
Wheeler plc carrying voting rights (excluding any paid-up capital held as
treasury shares) may require the directors to call a general meeting of Amec
Foster Wheeler plc. The requirement should state the general nature of the
business to be dealt with at the general meeting and may include the text of the
resolution to be passed at the general meeting.

 

Gemäss den Statuten von Amec Foster Wheeler plc sind zwei an einer
Generalversammlung anwesende oder vertretene Aktionäre mit Stimmrecht für
sämtliche Geschäfte beschlussfähig.

 

According to Amec Foster Wheeler plc’s articles of association, two shareholders
present in person or by proxy and entitled to vote at a general meeting shall be
a quorum for all purposes.

 

Generalversammlungsbeschlüsse:  Spezielle Beschlüsse (special resolutions)
beziehen sich im Allgemeinen auf wesentliche Veränderungen in Bezug auf eine
Gesellschaft, wie zum Beispiel eine Firmenänderung, eine Veränderung der
Kapitalstruktur, eine Veränderung oder Ergänzung von Aktionärsrechten, eine
Genehmigung zur Ausgabe von neuen Aktien gegen Barleistung ohne Gewährung der
Bezugsrechte der Aktionäre oder eine Statutenänderung. Unter Englischem Recht
ist für einen speziellen Beschluss (special resolution) die Zustimmung von
mindestens 75 Prozent der an einer Generalversammlung mit Stimmrecht anwesenden
oder vertretenen Aktionäre oder die Zustimmung von Aktionären, die mindestens 75
Prozent der Aktien halten, die an einer Generalversammlung mit Stimmrecht
anwesend oder vertreten sind, erforderlich (abhängig davon, ob die Stimmen durch
Handerheben oder in einer Abstimmung abgegeben werden). Für einen speziellen
Beschluss (special resolution) ist ausserdem erforderlich, dass die Einladung
zur Generalversammlung ausdrücklich auf die Absicht zur Vorlage als spezieller
Beschluss (special resolution) hinweist.

 

21

--------------------------------------------------------------------------------


 

Resolutions of Shareholders:  “Special resolutions” generally involve proposals
for major changes to a company, such as to change the name of the company, alter
its capital structure, change or amend the rights of shareholders, permit the
company to issue new shares for cash without applying the shareholders’
pre-emptive rights, or amend the company’s articles of association. Under
English law, a special resolution means a resolution passed by a majority of not
less than 75 per cent. of the shareholders or holders of 75 per cent. of the
shares (depending on whether the vote is by a show of hands or by a poll)
present in person or by proxy and entitled to vote at the meeting. For a
resolution to be regarded as a special resolution, the notice of the meeting
must specify the intention to propose the resolution as a special resolution.

 

Anträge in Bezug auf gewöhnliche Geschäfte, wie z.B. die Wahl von
Verwaltungsräten oder die Zahlung von Dividenden, unterstehen im Allgemeinen den
Regeln für gewöhnliche Beschlüsse (ordinary resolutions). Unter Englischem Recht
ist für einen gewöhnlichen Beschluss (ordinary resolution) die Zustimmung einer
einfachen Mehrheit der an einer Generalversammlung mit Stimmrecht anwesenden
oder vertretenen Aktionäre oder die Zustimmung von Aktionären, die eine einfache
Mehrheit der Aktien halten, die an einer Generalversammlung mit Stimmrecht
anwesend oder vertreten sind, erforderlich (abhängig davon, ob die Stimmen durch
Handerheben oder in einer Abstimmung abgegeben werden).

 

Proposals relating to the ordinary course of the company’s business, such as the
election of directors or payment of dividends, would generally be the subject of
an “ordinary resolution”. Under English law, an ordinary resolution means a
resolution that is passed by a simple majority of shareholders or holders of a
simple majority of the shares (depending on whether the vote is by a show of
hands or by a poll) present in person or by proxy and entitled to vote at the
meeting.

 

Anträge für Generalversammlungsbeschlüsse:  Aktionäre, die (i) mindestens 5
Prozent der gesamten Stimmrechte der Aktionäre mit Stimmrecht an einer
Generalversammlung, oder (ii) mindestens 100 Aktionäre mit Stimmrecht, von denen
jeder im Durchschnitt mindestens GBP 100 einbezahlt hat, vertreten, können von
Amec Foster Wheeler plc verlangen, dass Amec Foster Wheeler plc eine Erklärung
von höchstens 1’000 Worten zirkuliert, entweder in Bezug auf einen in einem
beantragten Beschluss angesprochenen Gegenstand oder in Bezug auf ein anderes
Geschäft, der oder das an der entsprechenden Generalversammlung behandelt wird.

 

Shareholders Resolution Proposals:  Shareholders representing (i) at least 5 per
cent. of the total voting rights of all shareholders having a right to vote at
the general meeting or (ii) at least 100 shareholders who have paid up an
average sum, per shareholder, of at least GBP 100 and have a right to vote at
the general meeting may require Amec Foster Wheeler plc to circulate a statement
of not more than 1,000 words with respect to a matter referred to in a proposed
resolution to be dealt with at that general meeting, or other business to be
dealt with at that meeting.

 

Aktionärsklagen:  Gemäss Companies Act haben Aktionäre eingeschränkte
Möglichkeiten, einen derivativen Anspruch im Namen der Gesellschaft zu erheben.
Ein solcher Anspruch kann nur erhoben werden, wenn sich der Klagegrund auf
tatsächliche oder beabsichtigte Handlungen oder Unterlassungen eines
Verwaltungsrats einer Gesellschaft und Fahrlässigkeit, Vorsatz, eine
Pflichtverletzung oder Untreue bezieht. Gemäss Companies Act kann ein Aktionär
sodann ein Gericht anrufen wenn (i) Angelegenheiten der Gesellschaft derart
betrieben wurden oder werden, dass die Interessen aller oder gewisser Aktionäre,
einschliesslich diejenigen des klagenden Aktionärs, in ungerechtfertigter Weise
beeinträchtigt werden, oder (ii) eine tatsächliche oder beabsichtigte Handlung
oder Unterlassung der Gesellschaft (einschliesslich eine Handlung oder
Unterlassung in ihrem Namen) derart beeinträchtigend ist oder wäre.

 

Shareholder Suits:  The Companies Act provides limited circumstances in which a
shareholder of a company may bring a derivative claim on behalf of the company.
Such a claim may only be brought in

 

22

--------------------------------------------------------------------------------


 

respect of a cause of action arising from an actual or proposed act or omission
involving negligence, default, breach of duty or breach of trust by a director
of the company. The Companies Act also permits a shareholder to apply to a court
for relief on the grounds that (i) the company’s affairs are being or have been
conducted in a manner unfairly prejudicial to the interests of all or some
shareholders, including the shareholder making the claim or (ii) an actual or
proposed act or omission of the company (including an act or omission on its
behalf) is or would be so prejudicial.

 

Einsichtsrechte:  Das Aktionärsregister von Amec Foster Wheeler plc ist zur
Einsicht offen (i) kostenlos für die Aktionäre von Amec Foster Wheeler plc, und
(ii) gegen Entrichtung einer Gebühr für jedermann. In beiden Fällen können die
Dokumente gegen Entrichtung einer Gebühr kopiert werden. Die Aktionäre von Amec
Foster Wheeler plc haben sodann das Recht, zu Bürozeiten und gegen Entrichtung
einer Gebühr Einsicht zu nehmen in (i) die Protokolle der Generalversammlung,
und (ii) die Dienstverträge der Verwaltungsräte von Amec Foster Wheeler plc.
Ferner muss der publizierte Jahresabschluss von Amec Foster Wheeler plc den
Aktionären an der Generalversammlung zugänglich gemacht werden, und jeder
Aktionär hat Anrecht auf eine Kopie dieses Jahresabschlusses. Die Statuten von
Amec Foster Wheeler plc sehen vor, dass kein Aktionär und keine andere Person
das Recht haben, Einsicht zu nehmen in irgendwelche Unterlagen, Geschäftsbücher
oder Dokumente der Gesellschaft, ausser ein solcher Anspruch ergebe sich aus dem
Gesetz, aus einer Verfügung eines zuständigen Gerichts oder aufgrund einer
Genehmigung durch den Verwaltungsrat.

 

Rights of Inspection:  The register of shareholders of Amec Foster Wheeler plc
must be open to inspection (i) for free, by its shareholders and (ii) for a fee
by any other person. In both cases, the documents may be copied for a fee. The
shareholders of Amec Foster Wheeler plc may also inspect, without charge, during
business hours and obtain copies of, for a fee, (i) minutes of general meetings
of the shareholders, and (ii) service contracts of Amec Foster Wheeler plc’s
directors. In addition, the published annual accounts of Amec Foster Wheeler plc
are required to be available for shareholders at a general meeting and a
shareholder is entitled to a copy of these accounts. Amec Foster Wheeler plc’s
articles of association provide that no member of Amec Foster Wheeler plc or
other person shall have any right to inspect any account or book or document of
the company except as conferred by statute or ordered by a court of competent
jurisdiction or authorised by the directors.

 

Weiterführende Informationen zu den mit den Amec Foster Wheeler Aktien
verbundenen Rechten und Pflichten finden sich im Proxy Statement der
Übertragenden Gesellschaft, im Abschnitt mit dem Titel “Comparison of
Shareholders’ Rights”.

 

For more information in relation to the rights and obligations of a holder of
Amec Foster Wheeler Shares, please refer to the section entitled “Comparison of
Shareholders’ Rights” in the Proxy Statement of the Transferring Company.

 

Amec Foster Wheeler ADSs

 

Beschrieb Rechte aus Amec Foster Wheeler ADS | Description of rights associated
with Amec Foster Wheeler ADSs

 

Dividenden und Ausschüttungen:  Die Verwahrungsstelle hat sich dazu
verpflichtet, Inhabern von Amec Foster Wheeler ADS die Bardividenden und anderen
Ausschüttungen unter Abzug der Gebühren und Kosten sowie allfälliger
Verrechnungs- bzw. Quellensteuern zu zahlen, welche die Verwahrungsstelle oder
die Depotstelle (custodian) in Bezug auf die Amec Foster Wheeler Aktien und
andere hinterlegte Effekten erhalten. Inhaber von Amec Foster Wheeler ADS werden
diese Ausschüttungen im Verhältnis zur Anzahl Amec Foster Wheeler Aktien, welche
durch ihre Amec Foster Wheeler ADS am entsprechenden, durch die
Verwahrungsstelle in Bezug auf die Amec Foster Wheeler ADS festgelegten Stichtag
(welcher so nahe wie möglich beim Stichtag für die Amec Foster Wheeler Aktien
liegen wird) repräsentiert werden, erhalten.

 

23

--------------------------------------------------------------------------------


 

Dividends and Distributions:  The Depositary has agreed to pay to holders of
Amec Foster Wheeler ADSs the cash dividends and other distributions it or the
custodian receives on Amec Foster Wheeler Shares and other deposited securities,
after deducting its fees and expenses and withholding taxes (if any). Holders of
Amec Foster Wheeler ADSs will receive these distributions in proportion to the
number of Amec Foster Wheeler Shares their Amec Foster Wheeler ADSs represent as
of the record date (which will be as close as practicable to the record date for
Amec Foster Wheeler Shares) set by the Depositary with respect to the Amec
Foster Wheeler ADSs.

 

Stimmrechte:  Ein Inhaber von Amec Foster Wheeler ADS kann die Verwahrungsstelle
anweisen, das Stimmrecht in Bezug auf die Amec Foster Wheeler Aktien oder andere
hinterlegte Effekten, welche seinen Amec Foster Wheeler ADS zugrunde liegen,
auszuüben. Ansonsten kann ein Inhaber von Amec Foster Wheeler ADS sein
Stimmrecht direkt ausüben, falls er die Amec Foster Wheeler Aktien zurückzieht.
Diesfalls hält er nicht mehr Amec Foster Wheeler ADSs, sondern Amec Foster
Wheeler Aktien. Inhaber von Amec Foster Wheeler ADS wissen von der
entsprechenden Generalversammlung aber gegebenenfalls nicht früh genug, um die
Amec Foster Wheeler Aktien rechtzeitig zurückzuziehen.

 

Voting Rights:  An Amec Foster Wheeler ADS holder may instruct the Depositary to
vote the Amec Foster Wheeler Shares or other deposited securities underlying its
Amec Foster Wheeler ADSs. Otherwise, an Amec Foster Wheeler ADS holder can
exercise its right to vote directly if it withdraws the Amec Foster Wheeler
Shares, in which case they will cease to hold Amec Foster Wheeler ADSs and will
hold Amec Foster Wheeler Shares. However, Amec Foster Wheeler ADS holders may
not know about the meeting sufficiently far in advance to withdraw the Amec
Foster Wheeler Shares.

 

Falls Amec Foster Wheeler plc Weisungen von den Inhabern der Amec Foster Wheeler
ADS einholt, wird die Verwahrungsstelle, sofern sie von Amec Foster Wheeler plc
rechtzeitig notifiziert wurde, die Inhaber von Amec Foster Wheeler ADS über die
bevorstehende Abstimmung informieren und veranlassen, dass das Stimmmaterial von
Amec Foster Wheeler plc an die Inhaber von Amec Foster Wheeler ADS zugestellt
wird. Dies erfolgt durch gewöhnliche Postzustellung, durch elektronische
Übermittlung oder in der Form, die zwischen Amec Foster Wheeler plc und der
Verwahrungsstelle schriftlich vereinbart wurde. Diesfalls können die Inhaber von
Amec Foster Wheeler ADS Stimminstruktionen in Übereinstimmung mit den Regeln im
Verwahrungsvertrag mit der Verwahrungsstelle (depositary agreement) erteilen.

 

If Amec Foster Wheeler plc asks for instructions from the Amec Foster Wheeler
ADS holders and provided Amec Foster Wheeler plc has provided the Depositary
with sufficient notice, the Depositary will notify the Amec Foster Wheeler ADS
holders of the upcoming vote and arrange to deliver Amec Foster Wheeler plc’s
voting materials to the Amec Foster Wheeler ADS holders by regular, ordinary
mail delivery, or by electronic transmission or as otherwise may be agreed
between Amec Foster Wheeler plc and the Depositary in writing from time to time.
In such a case, the Amec Foster Wheeler ADS holder may give voting instructions
in accordance with the rules set forth in the depositary agreement with the
Depositary.

 

Weiterführende Informationen zu den mit den Amec Foster Wheeler ADS verbundenen
Rechten und Pflichten finden sich im Proxy Statement, im Abschnitt mit dem Titel
“Description of AMEC American Depositary Shares”.

 

For more information in relation to the rights and obligations of a holder of
Amec Foster Wheeler ADSs, please refer to the section entitled “Description of
AMEC American Depositary Shares” in the Proxy Statement.

 

24

--------------------------------------------------------------------------------